UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4538


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES JEROME BRIDGES, a/k/a Romeo,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cr-00052-CCE-1)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. John Mcrae Alsup, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Jerome Bridges pled guilty, pursuant to a plea agreement, to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012). The district

court sentenced Bridges to 30 months’ imprisonment, the bottom of his advisory

Sentencing Guidelines range. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

questioning whether Bridges’ sentence is substantively reasonable. Bridges was advised

of his right to file a supplemental brief, but he has not done so.

       We review sentences for substantive reasonableness “under a deferential abuse-of-

discretion standard,” considering “the totality of the circumstances.” Gall v. United States,

552 U.S. 38, 41, 51 (2007); see United States v. McDonald, 850 F.3d 640, 643 (4th Cir.),

cert. denied, 138 S. Ct. 208 (2017). “Any sentence that is within or below a properly

calculated Guidelines range is presumptively [substantively] reasonable.             Such a

presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d
295, 306 (4th Cir. 2014) (citation omitted).

       We conclude that Bridges has failed to rebut the presumption that his within-

Guidelines sentence is substantively reasonable. The district court considered the multiple

mitigating factors identified by Bridges’ counsel, including the positive changes Bridges

has made in his life, but ultimately concluded that the nature and seriousness of the offense,

Bridges’ criminal history, and the need for the sentence imposed to deter criminal conduct

warranted a within-Guidelines sentence.

                                               2
       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Bridges, in writing, of his right to petition the

Supreme Court of the United States for further review. If Bridges requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Bridges. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3